United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.M., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Holtsville, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1010
Issued: September 19, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 27, 2014 appellant, through her attorney, filed a timely appeal of an
October 8, 2013 decision of the Office of Workers’ Compensation Programs (OWCP) which
denied her request for reconsideration without conducting a merit review. Because more than
180 days has elapsed since the most recent merit decision dated August 14, 2012 to the filing of
this appeal on March 27, 2014, the Board lacks jurisdiction to review the merits of the claim
pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration
under 5 U.S.C. § 8128(a).

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On March 19, 2012 appellant, then a 52-year-old accounts manager, filed an occupational
disease claim alleging that she developed neck and arm pain and cervical radiculopathy due to
prolonged sitting at a desk and working on a computer. She became aware of her condition on
December 12, 2011 and realized it was causally related to her work on December 21, 2011.
On May 17, 2012 OWCP advised appellant of the evidence needed to establish her claim.
It requested that she submit a physician’s reasoned opinion addressing the causal relationship of
her claimed condition to the implicated work factors.
Appellant submitted a February 17, 2012 magnetic resonance imaging (MRI) scan of the
cervical spine. It revealed a broad-based disc osteophyte complex at C4-5 flattening the anterior
aspect of the cervical cord, right neural foraminal narrowing at C5-6 and C6-7 and a disc
protrusion at C5-6. Appellant submitted a June 13, 2012 report from Dr. Vishnu Seodat, a
Board-certified family practitioner, who treated her for right thumb pain, numbness, tingling,
tenosynovitis, cervical radiculopathy and right upper extremity pain. Dr. Seodat noted an
electromyogram (EMG) revealed right mid-to-lower cervical radiculopathy for which she
underwent cervical steroid injections. He advised that appellant was unable to work and
struggled performing activities of daily living. Dr. Seodat noted her right upper extremity pain
continued due to her job which consisted of continuous typing and computer use.
Appellant was also treated for neck and right arm pain by Dr. Sathish Subbaiah, a Boardcertified neurologist, on July 24, 2012. She reported her job required computer work and during
December, she experienced moderate-to-severe right neck and upper arm pain with numbness.
Dr. Seodat diagnosed cervical radiculopathy, cervical strain and cervicalgia. He noted
conservative treatment failed and recommended surgery.
In a decision dated August 14, 2012, OWCP denied appellant’s claim. It accepted the
work activities alleged but found that the medical evidence was insufficient to establish that her
cervical condition was casually related to work events.
On August 2, 2013 appellant, through her attorney, requested reconsideration. She
asserted that she provided rationalized medical evidence to support that she sustained a
work-related cervical condition. Appellant submitted a February 17, 2012 cervical spine MRI
scan report, a June 13, 2012 report from Dr. Seodat and a July 24, 2012 report from
Dr. Subbaiah, all previously of record. A January 27, 2012 EMG revealed mild, active mid-tolower cervical radiculopathy. Appellant submitted a November 28, 2012 report from a
physician’s assistant, who treated her for radiating neck pain. Dr. Seodat diagnosed cervical
radiculopathy, cervical strain, cervicalgia, cervical disc displacement and lumbar herniated disc.
In a March 19, 2012 report, Dr. Seodat Dr. Jonathan Raanan, a Board-certified
physiatrist, treated appellant for neck, shoulder and arm pain. Appellant reported that symptoms
began in December 2011 without any inciting event but which were aggravated by prolonged
driving, working at a computer, picking up objects and repetitive movement. Dr. Raanan noted
limited range of motion of the cervical spine, tenderness of the paraspinal muscles bilaterally,
intact sensation in the upper extremities except for the right thumb, intact strength and equal and

2

symmetrical reflexes in the upper extremities. He noted findings of an MRI scan of the cervical
spine and an EMG. Dr. Raanan diagnosed cervicalgia with radicular right arm symptoms,
multilevel cervical spondylosis and disc herniations causing foraminal stenosis at C5-6. He
recommended epidural steroid injections. On April 2, 2012 Dr. Raanan provided a right C7-T1
interlaminar epidural steroid injection and diagnosed cervical disc herniation.
Appellant was treated by Dr. Subbaiah on January 8, 2013 for radiating neck and arm
pain. She reported worsening pain in the cervical spine and right arm when working.
Dr. Subbaiah noted diminished sensation in the C6-7 distribution limited range of motion of the
neck with pain. He diagnosed cervical radiculopathy, cervical strain, cervicalgia, cervical disc
displacement and lumbar herniated disc and recommended epidural steroid injections and
physical therapy.
On January 16, 2013 appellant was treated by Dr. Vlada Frankenberger, an osteopath, for
neck pain radiating into the bilateral upper extremities. She reported experiencing no trauma to
the area but noted her condition worsened since 2012. Dr. Frankenberger noted findings on
examination of tenderness of the cervical and lumbar paraspinals, trapezius, supraspinatus and
trigger points with sensory diminished at C5 dermatomal distribution. He diagnosed cervical
radiculopathy, cervical disc displacement, myalgia and myositis and cervical spondylosis and
recommended additional cervical epidural steroid injections.
In an October 8, 2013 decision, OWCP denied appellant’s request for reconsideration on
the grounds that the evidence submitted was insufficient to warrant further merit review.
LEGAL PRECEDENT
Under section 8128(a) of FECA,2 OWCP has the discretion to reopen a case for review
on the merits. It must exercise this discretion in accordance with the guidelines set forth in
section 10.606(b)(2) of the implementing federal regulations, which provides that a claimant may
obtain review of the merits of his or her written application for reconsideration, including all
supporting documents, sets forth arguments and contain evidence that:
“(1) Shows that OWCP erroneously applied or interpreted a specific point of law;
or
“(2) Advances a relevant legal argument not previously considered by OWCP; or
“(3) Constitutes relevant and pertinent new evidence not previously considered by
OWCP.”3

2

Id. at § 8128(a).

3

20 C.F.R. § 10.606(b)(2).

3

Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
OWCP without review of the merits of the claim.4
ANALYSIS
OWCP denied appellant’s claim for an occupational disease on the grounds that the
medical evidence was insufficient to establish that her claimed conditions were casually related
to work events. Thereafter, it denied her reconsideration request, without a merit review.
The issue presented on appeal is whether appellant met any of the requirements of
20 C.F.R. § 10.606(b)(2), requiring OWCP to reopen the case for review of the merits of the
claim. In her request for reconsideration, appellant did not show that OWCP erroneously applied
or interpreted a specific point of law. In her August 2, 2013 statement, she asserts that she
provided rationalized medical evidence to support that she sustained a work-related cervical
condition causally related to her employment duties including sitting at a desk, working on a
computer and answering telephone calls. Appellant’s contention did not identify a legal error by
OWCP nor is it a new and relevant legal argument. The underlying issue in this case is whether
her diagnosed cervical condition was causally related to her work duties. That is a medical issue
which must be addressed by relevant new medical evidence.5
Appellant submitted an MRI scan of the cervical spine dated February 17, 2012, a report
from Dr. Seodat dated June 13, 2012 and a report from Dr. Subbaiah dated July 24, 2012.
However, these reports are duplicative of evidence previously submitted and considered by
OWCP in its August 14, 2012 decision. The Board has held evidence that repeats or duplicates
that already in the case record has no evidentiary value and does not constitute a basis for
reopening a case.6 Therefore, these reports are insufficient to require OWCP to reopen the claim
for a merit review.
Appellant submitted a March 19, 2012 report from Dr. Raanan who treated her for neck,
shoulder and arm pain. Dr. Raanan listed diagnoses and advised that her reported symptoms
began in December 2011 without any inciting event but were aggravated with prolonged driving,
working at a computer, picking up objects and repetitive movement. On April 2, 2012 he
performed a right C7-T1 interlaminar epidural steroid injection and diagnosed cervical disc
herniation. However, these reports are not relevant because Dr. Raanan did not address the issue
of causal relationship. He did not state whether appellant developed a work-related cervical
condition or provide any specific opinion on whether her work factors caused or contributed to

4

Id. at § 10.608(b).

5

See Bobbie F. Cowart, 55 ECAB 746 (2004).

6

See Daniel Deparini, 44 ECAB 657 (1993); Eugene F. Butler, 36 ECAB 393, 398 (1984); Bruce E. Martin, 35
ECAB 1090, 1093-94 (1984).

4

the diagnosed medical condition.7 Therefore, this evidence is not relevant and is insufficient to
warrant reopening the case for a merit review.
Appellant was treated by Dr. Subbaiah on January 8, 2013. Dr. Subbaiah reported
worsening pain in the cervical spine and right arm when working. He diagnosed cervical
radiculopathy, cervical strain, cervicalgia, cervical disc displacement and lumbar herniated disc
and recommended epidural steroid injections and physical therapy. In a January 16, 2013 report,
Dr. Frankenberger noted that appellant experienced no trauma to the area but noted her condition
worsened since 2012. He diagnosed cervical radiculopathy, cervical disc displacement, myalgia
and myositis and cervical spondylosis and recommended additional cervical epidural steroid
injections. A January 27, 2012 EMG showed mild, active mid-to-lower cervical radiculopathy.
Although these reports are new, they are not relevant because neither Dr. Subbaiah nor
Dr. Frakenberger addressed whether appellant developed a cervical condition causally related to
her employment duties. Although Drs. Subbaiah and Frankenberger noted appellant’s
symptoms, they did not provide any opinion on whether appellant developed a cervical condition
causally related to her account manager duties. Therefore, this evidence is not relevant and is
insufficient to warrant reopening the case for a merit review.
Appellant submitted a November 28, 2012 report from a physician’s assistant. However,
this evidence is of no probative medical value as the Board has held that a physician’s assistant is
not competent to render a medical opinion under FECA.8 Thus, this evidence is not relevant
since the underlying issue is medical in nature.
The Board finds that appellant did not meet any of the requirements of 20 C.F.R.
§ 10.606(b)(2). Appellant did not show that OWCP erroneously applied or interpreted a specific
point of law, advance a relevant legal argument not previously considered by OWCP or submit
relevant and pertinent evidence not previously considered. Pursuant to 20 C.F.R. § 10.608,
OWCP properly denied merit review.
On appeal, appellant through counsel asserts that she submitted sufficient evidence to
establish that she developed a cervical condition causally related to her employment duties and
that OWCP improperly denied her reconsideration request. As noted, the Board does not have
jurisdiction to review the merits of the claim. Appellant did not submit any evidence or
argument in support of her reconsideration request that warrants reopening of her claim for a
merit review under 20 C.F.R. § 10.606(b)(2).
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration.

7

See C.N., Docket No. 08-1569 (issued December 9, 2008) (evidence that does not address the particular issue
involved does not constitute a basis for reopening a case).
8

See S.E., Docket No. 08-2214 (issued May 6, 2009); 5 U.S.C. § 8101(2).

5

ORDER
IT IS HEREBY ORDERED THAT the October 8, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 19, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

